internal_revenue_service number release date index number -------------------------- -------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc intl b01 plr-138229-11 date date ty --------------- ty --------------- legend taxpayer rrsp attorney tax years year year date -------------------------- ------------------------- ------------------------ ------------------------------------- --------------------------------------- --------------- ------- ------- ----------------------- dear ------------------- this is in reply to your letter dated date as amended by supplemental information dated date requesting an extension of time under sec_301_9100-3 to elect the provisions of revproc_2002_23 2002_1_cb_744 for tax years the ruling contained in this letter is based upon information and representations submitted by you and accompanied by a penalty of perjury statement executed by you while this office has not verified any of the material submitted in support of the plr-138229-11 requested rulings it is subject_to verification on examination the information submitted for consideration is substantially as set forth below facts taxpayer became a u s resident in year prior to becoming a u s resident taxpayer established a canadian registered retirement savings plans rrsp since becoming a u s resident taxpayer has been preparing his own tax returns he was not aware of the need to make an election to defer u s taxation on income accruing in his rrsp pursuant to article xviii of the united states-canada income_tax convention the treaty in year taxpayer became aware of the need to make an election after reading various articles related to the internal revenue service’s offshore_voluntary_disclosure_initiative after taxpayer realized the need to make an election he consulted attorney who advised taxpayer that he should make an election pursuant to the provisions of revproc_2002_23 as of date taxpayer represents that he has not received any distributions from his rrsp taxpayer also represents that the internal_revenue_service has not communicated with him in any way regarding his rrsp ruling requested taxpayer requests the consent of the commissioner of the internal_revenue_service for an extension of time under sec_301_9100-3 to make an election pursuant to revproc_2002_23 to defer u s federal income_taxation on income accrued in his rrsp as provided for in article xviii of the treaty for tax years law and analysis sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-138229-11 in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based solely on the information submitted and representations made we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to make elections for tax years under revproc_2002_23 as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the above-described election pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner for tax years taxpayer must file amended u s income_tax returns to which he attaches form_8891 u s information_return for beneficiaries of certain canadian registered retirement plans for rrsp for each subsequent tax_year through the tax_year in which a final distribution is made from rrsp taxpayer must attach a form_8891 for rrsp to his u s income_tax return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to taxpayer’s u s income_tax return for the year in which taxpayer obtained the ruling and should be associated with taxpayer’s amended returns for tax years this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely m grace fleeman senior technical reviewer office_of_chief_counsel international enclosure copy for purposes cc
